Case 3:18-cr-20771-RHC-MKM ECF No. 17 filed 09/04/19          PageID.75    Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                              CRIMINAL NO. 18-cr-20771
                          Plaintiff,
             vs.                              HON. ROBERT H. CLELAND
                                              United States District Judge

TALAL ABBAS,

                          Defendant.
                                   /


             GOVERNMENT'S SENTENCING MEMORANDUM

      Defendant Talal Abbas pled guilty to the offense of Government Program

Fraud, in violation 18 U.S.C. §641, as charged in a one-count Information. The

defendant entered his plea pursuant to a Rule 11 Plea Agreement in which the

parties calculated an advisory sentencing guideline range of 24 to 30 months

(Offense Level 17, Criminal History Category I), based on a loss that exceeded

$550,000. The probation department calculated an advisory sentencing range of 30

to 37 months (Offense Level 19, Criminal History Category I). The difference

results from the fact that the probation department applied a 2 level leadership role

enhancement, pursuant to USSG §3B1.1(c). For the reasons more fully set forth

below, the government respectfully requests that the Court impose a sentence



                                          1
 Case 3:18-cr-20771-RHC-MKM ECF No. 17 filed 09/04/19         PageID.76   Page 2 of 7



within the range of 24-30 months, as recommended by the parties.

I.    FACTUAL BACKGROUND

      Defendant Talal Abbas was the owner of the Al-Mona Market, located in

Dearborn, Michigan. He purchased the market from his brother in 2012. However,

the defendant did not list himself as the owner of the market, instead placing the

business in the name of his mother. This allowed the defendant and members of his

family to apply for and receive personal welfare benefits.

      During an approximate six-month period beginning in June 2015, individuals

acting under the direction of USDA-OIG agents engaged in 22 transactions at the

Al-Mona Market in which they exchanged SNAP and WIC benefits for cash and

unauthorized items. The investigation disclosed that the defendant, as well as his

wife, his mother, and 3 of his children, engaged in fraudulent SNAP and WIC

transactions.

      The parties agree that the total loss for resulting from the fraudulent SNAP

and WIC transactions for purposes of calculating the applicable sentencing

guideline range is between $550,000 and $1,500,000. The government calculated

the loss at $966,709.29, by comparing SNAP and WIC redemptions at the Al-Mona

Market with redemptions at similar stores in the area.

      For purposes of restitution, the defendant is also responsible for personal



                                          2
 Case 3:18-cr-20771-RHC-MKM ECF No. 17 filed 09/04/19         PageID.77   Page 3 of 7



benefit fraud in the amount of $248,680.49. The total amount of restitution owing is

$1,215,389.78 ($966,709.29 WIC and SNAP fraud plus $248,680.49 personal

benefit fraud).

II.    SENTENCING GUIDELINES

       The parties calculated an advisory sentencing guideline range of 24 to 30

months (Offense Level 17, Criminal History Category I).The probation department

calculated a sentencing range of 30 to 37 months (Offense Level 19, Criminal

History Category I). The difference results from the fact that the probation

department applied a 2 level, leadership role enhancement, pursuant to USSG

§3B1.1(c).

       The government considered the defendant’s role in the offense during plea

negotiations. The defendant, his wife, his mother, and 3 of his children participated

in the exchange of SNAP and WIC benefits for cash and ineligible items. While the

role of defendant was clearly more significant than that of other family members

who also participated in the fraud, the government considered his role as more

collaborative than directive.

III.   SECTION 3553(a) SENTENCING FACTORS

       A.    History and Characteristics of the Defendant

             The defendant, age 51, immigrated to the United States approximately



                                          3
Case 3:18-cr-20771-RHC-MKM ECF No. 17 filed 09/04/19         PageID.78    Page 4 of 7



     11 years ago. He is married and has fathered 4 children who range in age

     from 23 to 15.

           Talal Abbas is a naturalized United States citizen, having obtained his

     citizenship in 2014. He currently resides with his spouse and four children,

     some of whom were also involved in the instant offense.

           The instant offense is the defendant’s first criminal conviction.

     However, during the commission of the offense of conviction, he was also

     engaged in personal welfare benefit fraud.

           The defendant’s was educated in Lebanon. There, he completed high

     school. He subsequently completed a one-year program in which he earned a

     teaching certificate. However, that certificate did not qualify the defendant to

     teach in the United States.

           The defendant has a history of relatively steady employment since

     immigrating to the United States. For 7 years, he operated the Al-Mona

     Market. However, it is there that he engaged in the conduct that resulted in

     the present charge. He is currently employed at a bakery.

     B.    Seriousness of the Offense

           The offense of conviction is very serious. The defendant participated in

     a scheme to defraud the government in which he and other family members



                                         4
Case 3:18-cr-20771-RHC-MKM ECF No. 17 filed 09/04/19          PageID.79    Page 5 of 7



     exchanged more than $900,000 in SNAP and WIC benefits for cash and

     ineligible items. The present offense was not a single instance of unlawful

     conduct. Rather, the defendant made numerous individuals decisions over a

     multi-year period to engage in government program fraud.

           During the same time-period, Talal Abbas engaged in additional fraud.

     He placed the store in his mother’s name, which allowed him to apply for and

     obtain personal welfare benefits that, over a period of years, totaled nearly a

     quarter of a million dollars.

           The defendant suggests that his criminal conduct was largely a product

     of his desperation in dealing with the financial difficulties that he faced after

     immigrating to this country. The government believes that argument is

     misplaced. While the defendant may have faced significant financial

     challenges when he came to the United States, it does not in any way excuse

     or mitigate his criminal conduct. This country provides a very generous

     safety net, as demonstrated by the fact that the defendant and his family

     received nearly a quarter of a million dollars in personal welfare benefits

     during the period of time that they were engaging in SNAP and WIC fraud.

     C.    Deterrence

           The government believes that a custodial is necessary to deter both the



                                         5
Case 3:18-cr-20771-RHC-MKM ECF No. 17 filed 09/04/19         PageID.80    Page 6 of 7



      defendant as well as other prospective offenders. The defendant defrauded

      the government of funds that were intended to assist the poor. Offenses such

      as this seriously undermine the confidence of the American public in

      important social programs that are intended to assist the needy.

V.    CONCLUSION

      The government believes that imposition of a custodial sentence within the

terms of the negotiated Rule 11 Plea Agreement are an appropriate resolution of the

matter. Accordingly, the government respectfully requests that the Court impose a

custodial sentence within the range of 24-30 months (Offense Level 17, Criminal

History Category I), and order the defendant to pay restitution in the amount of

$1,215,389.78.

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             United States Attorney

                                             s/ Stanley J. Janice
                                             Stanly J. Janice
                                             Assistant United States Attorney
                                             211 W. Fort, Suite 2001
                                             Detroit, MI
                                             Tel: 313.226.9740
                                             Email: lee.janice@usdoj.gov




                                         6
Case 3:18-cr-20771-RHC-MKM ECF No. 17 filed 09/04/19          PageID.81    Page 7 of 7




                          CERTIFICATE OF SERVICE

      I, Stanley J. Janice, certify that on September 4, 2019, I emailed a copy of the
foregoing item to defense counsel, and the assigned probation officer as listed
below:

Doraid B. Elder
Attorney at Law
1360 Poerter Street, Suite200
Dearborn, Michigan 48124
Email: doraidelderpc@gmail.com

Lukas W. Docherty
United States Probation Officer
For the Eastern District of Michigan
Theodore Levin United States Courthouse
231 West Lafayette Boulevard
Room 901
Detroit, Michigan 48226
Email: Lukas_Docherty@miep.uscourts.gov




                                          7
